Title: To Benjamin Franklin from Gioanni de Bernardi with Franklin’s Note for a Reply: résumé, 20 March 1779
From: Bernardi, Gioanni de,Franklin, Benjamin
To: Franklin, Benjamin


<Turin, March 20, 1779, in Italian: The reputation acquired throughout Europe by the glorious thirteen American colonies, their success and wise legislation, have aroused in me a desire to see this new republic with my own eyes and offer it my services as a jurist. The best way I can think to accomplish this is to turn to you. I realize that you know nothing about my qualifications, but I trust in your acumen and your kindness. Should you give me some encouragement, I shall send you my credentials. I am a twenty-four-year-old lawyer and citizen of Milan, currently living in Turin.>
 
Endorsed: Thank the Gentleman for his Good will and Offers of Service to America in qualité of Jurisconsulte but that our Laws and Language being different from those he is acquainted with, I can neither advise nor encourage him to go thither—
